— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that the proof of endangering the welfare of a child was legally insufficient. A woman testified that while defendant was forcibly sodomizing her, her five-year-old son came crying into the room. Despite the woman’s pleas that defendant not continue such conduct in the presence of the child, defendant put his arm around the child and persisted. Although both the woman and defendant testified that defendant attempted to cover the child’s eyes, the child testified that he saw the act. On this proof, the jury could properly find that defendant’s conduct was knowing, within the meaning of Penal Law § 260.10 (1).
We have examined the other claims made by defendant and find that they lack merit. (Appeal from judgment of Supreme Court, Erie County, Dadd, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.